MEMORANDUM **
Charlie Lee Million, a California state prisoner, appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that defendants violated his Eighth and Fourteenth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998).
We affirm the district court’s judgment for the reasons stated in the magistrate judge’s November 16, 2001, findings and recommendations.
Million’s motion for default judgment is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.